                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



DANIEL J. MATTHEWS,                                     Case No. 2:17-cv-00785-SB

                 Plaintiff,                             OPINION AND ORDER

         v.

DEBRA HASCALL, SGT. RAMEY,
CORRECTIONAL OFFICER RILEY,
H. NEVIL, J. TAYLOR, J. PECK,
NINA SOBOTTA, COLLETTE PETERS,
ELIZABETH CRAIG, KIM BROCKAMO,
MITCH MORROW, BIRDIE JANET
WORLEY, BRAIN BELLEQUE, ADRIAN
O’CONNOR, T. LEMENS, in their
individual and official capacities,

                 Defendants.


Daniel J. Matthews, Pendleton, OR, pro se.

Ellen F. Rosenblum, Attorney General; Shannon M. Vincent, Senior Assistant Attorney General,
Department of Justice, 1162 Court St. NE, Salem, OR 97301. Attorneys for Defendants.

IMMERGUT, District Judge.

        Plaintiff Daniel J. Matthews, a state prisoner appearing pro se, filed this 42 U.S.C. § 1983

civil rights action against various correctional officials in their official and individual capacities.

Plaintiff alleges violations of his First, Fifth, Sixth, Eighth, and Fourteenth Amendment rights.

PAGE 1 – OPINION AND ORDER
Defendants filed a Motion for Summary Judgment on all of Plaintiff’s claims, ECF 63, and

Plaintiff filed a Motion to Compel Discovery, ECF 58. Magistrate Judge Stacie F. Beckerman

issued Findings and Recommendation on July 19, 2019, which recommended that Defendants’

Motion for Summary Judgment on all claims be granted. ECF 90. The magistrate judge denied as

moot Plaintiff’s Motion to Compel Discovery. Id. Plaintiff timely filed objections to the

magistrate judge’s Findings and Recommendation, ECF 92, and Defendants filed a Response to

those Objections, ECF 93. The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1)

and Federal Rule of Civil Procedure 72.

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party files objections to a magistrate judge’s F&R, “the court shall

make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       In accordance with Rule 72(a), “[w]hen a pretrial matter not dispositive of a party’s claim

or defense is referred to a magistrate judge to hear and decide, the magistrate judge must

promptly conduct the required proceedings and, when appropriate, issue a written order stating

the decision.” Fed. R. Civ. P. 72(a). The standard of review for a nondispositive order with

objections is “clearly erroneous” or “contrary to law.” 28 U.S.C. § 636(b)(1)(A). If a ruling on a



PAGE 2 – OPINION AND ORDER
motion is not determinative of “a party’s claim or defense,” it is not dispositive and, therefore, is

not subject to de novo review as are proposed findings and recommendations for dispositive

motions under 28 U.S.C. § 636(b)(1)(B).

       Plaintiff made a number of objections to Judge Beckerman’s recommendation to grant

summary judgment as to all of Plaintiff’s claims. This Court has carefully considered Plaintiff’s

objections and concludes that the objections do not provide a basis to modify the Findings and

Recommendation. This Court also reviewed the relevant parts of the record de novo and found

no errors in Judge Beckerman’s Findings and Recommendation.

       Plaintiff also objected to Judge Beckerman’s order denying Plaintiff’s Motion to Compel

Discovery. This Court reviewed Plaintiff’s objections and agrees with Magistrate Judge

Beckerman’s reasoning. This Court finds no reason to modify the magistrate judge’s order.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Beckerman’s Findings & Recommendation,

ECF 90, and, therefore, Defendants’ Motion for Summary Judgment, ECF 63, is GRANTED.

The Court AFFIRMS Magistrate Judge Beckerman’s order to deny as moot Plaintiff’s Motion to

Compel Discovery, ECF 58.

       IT IS SO ORDERED.

       DATED this 25th day of October, 2019.

                                                      /s/ Karin J. Immergut
                                                      Karin J. Immergut
                                                      United States District Judge




PAGE 3 – OPINION AND ORDER
